Order denying plaintiff’s motion for alimony and counsel fees reversed on the law and the facts, with ten dollars costs and disbursements, and matter remitted to the Special Term to consider the motion anew upon all the papers submitted, including the summons and complaint and the replying affidavit on the part of the plaintiff. The learned Special Term having granted leave to plaintiff to submit such replying affidavit should have deferred its decision of the motion until receiving the same. This disposition of the order makes unnecessary any decision of the appeal from the order denying plaintiff’s motion for resettlement, and the appeal from that order is, therefore, dismissed, without costs. Kelly, P. J., Rich, Manning, Young and Lazansky, JJ., concur.